DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-11, 13-20, and 35-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 2/18/21.

It is requested that applicant cancel at least withdrawn claims 15-20 and 35-46 in response to this action to facilitate the issue process if the application is ultimately allowed.  Additionally note, claim 3 has been found to define patentable subject matter as indicated below.  Upon allowance of claim 3, any claims that depend therefrom will be considered for rejoinder as appropriate.

The disclosure is objected to because of the following informalities: 
Page 29 – line 1, “as extended” should be –is extended--.
Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 12, reference to “the transmission” is particularly confusing and lacks antecedent basis – what transmission??
Claim 21,  “a respective bracket” in line 3 is unclear and could be written as –a respective one of the brackets—to clarify the claim in this regard. 
Claim 22, the “third” and “fourth” surfaces recited at line 4 are somewhat confusing as no first or second surfaces are previously introduced.  Additionally, “a respective aperture” bridging lines 5-6 is unclear and could be written as –a respective one of the apertures—to clarify the claim in this regard.
Claim 23, the referenced “fifth” and “sixth” surfaces in lines 3-4 are somewhat confusing for the reasons discussed regarding claim 22 above.
Claim 24, “the respective bracket” bridging lines 1 and 2 lacks clear antecedent support as “respective brackets” per se are introduced at both intervening claim 21 and the base claim – note a similar confusing term appears at the end of the claim.  Additionally, “a respective aperture” in line 3 is unclear and could be written as –a respective one of the apertures—to clarify the claim in this regard.
Claim 32, “as extended” in line 2 is generally awkward and confusing and should apparently be –is extended--.
Claim 33, “adjacent apertures” in the last line is unclear and could be written as –adjacent ones of the apertures—to clarify the claim in this regard. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 USC 102(a)(1) as being anticipated by Andre et al. ‘382.
Claim 1, Andre teaches a remotely adjustable decking system including first and second vertical tracks (at 2, 3 – figure 1),  first and second brackets (e.g. see exemplary bracket in figure 5 including track engaging sliders 10, 11+) that each slide along the respective first and second tracks, and first and second motors (14,15 – figure 1) that are disposed in conjunction with the respective first and second tracks wherein each of the first and second motors is operatively engaged with each of the respective first and second brackets through a drive (e.g. 4, 5+) as broadly claimed. The motors are operable for directional movement as broadly claimed. Finally, the reference teaches use of a controller system with user input capability wherein the controller selectively controls the operation of the first and second motors to position the brackets and is configured and operable as broadly claimed.
With additional regard to  claim 1, the tracks are capable of being connected to opposing container walls via their flat outer surfaces and are deemed configured as broadly claimed.  Additionally, the tracks define a plurality of apertures (e.g. the fastener apertures in the bottom portion of each track).  The spaced apertures at the bottom of each track are deemed disposed spacingly therealong the track as broadly recited.
Claim 2, element 25+ defines a beam configured as broadly claimed.
Claim 12, the device could be used with a belt drive and is deemed configured as broadly claimed.  Note in light of the section 112 issues discussed above, the claim language is being interpreted as best understood. 

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 21-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petelka and Maresh et al. are cited as additional examples of cargo bars engaging vertical wall tracks of transport containers known in the art.  Adams is cited as an example of a movable load deck secured by a latching mechanism known in the art.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612